Peck, P. J., and Bergan, J.
(dissenting). Since the Constitutional Convention of 1846 settled the long controversy over the regulation of court procedure, the general power of the Legislature to prescribe the course of proceedings in a court has been placed beyond all doubt. The authority to “ regulate ” the “ proceedings ” in law and equity is continued in the present Constitution (art. VI, § 20).
The power thus broadly stated in its constitutional frame has been broadly exercised by the Legislature in respect of the open character of judicial proceedings.
“ The sittings of every court within this state shall be public, and every citizen may freely attend ” is the legislative statement of a public policy of New York and a mandate binding on all its judicial tribunals (Judiciary Law, § 4).
The exceptions which the Legislature made are not pertinent to the kind of trial before the Court of General Sessions in this case. Specifically, this was not a “ case for * * * sodomy ” and did not take on that character because as an incident to the cross-examination of one witness and as a challenge to her credibility she was asked about a sodomous act. The court was, therefore, obliged as a matter of law to keep the courtroom open to the public.
The citizens, and thus the press, had the right given by law to attend the trial at General Sessions. The excluded petitioners had a mature legal right to admission to the sittings of the court. When this right was denied by the Judge of General Sessions, petitioners were free to seek a legal remedy to redress the denial of an access given them by law.
The remedy that seems to us both available and appropriate, between the petitioners who were denied admission to the trial and the judge who denied the admission, was one of the measures of relief provided by article 78 of the Civil Practice Act. Indeed, no other remedy was available and we see no other way or means by which petitioners could test or enforce their legal *407rights. However extraordinary the remedy of prohibition or mandamus may be, they are not so extraordinary as to be unavailable when no other remedy exists. To say that they are not available to petitioners here is tantamount to saying that the court will remain deaf to the assertion of their legal rights.
Despite the discussion in the majority opinion of inappropriateness of the remedy of prohibition, we understand the ruling of the court to be based on a holding that the citizenry are accorded no rights under section 4 of the Judiciary Law. In other words, that it is a superfluity, an unnecessary and meaningless repetition, though in broader terms, of the accused’s right to a public trial. As so construed, the public policy of the statute becomes nothing more than the personal privilege of the defendant in a criminal trial.
Assimilating the public’s right to attend the sittings of its courts to the accused’s right to a public trial, the majority opinion poses the issue on this appeal thusly: “ We are now asked to decide, at the instance and in the interest of these newspaper publishers, whether the accused had a public trial ’ ’. Similarly the burden upon petitioners is stated to be to ‘1 establish that Jelke did not have a public trial ”.
If we concurred in this conception of the statute and statement of the issue, we would concur in the conclusion that petitioners had no standing to raise the question. But in our view section 4 of the Judiciary Law conferred rights in the public which are independent of any right of the accused, and we are not prepared to assume that they are synonymous. It may well be that the defendant Jelke was protected in his right to a “ public ” trial by being allowed the attendance of relatives and friends and that his rights were not violated by the exclusion of the press. The decision in People v. Hall (51 App. Div. 57) passed upon such an issue and that was the extent of the holding. What was otherwise said in that case is dicta.
The statutory right of public attendance at a trial is historically and now in aid of a fair trial for an accused, but it is more than that. It is an expression of public policy toward the judicial process. Its value in the course of the administration of justice is not limited to the result reached in any individual case. The policy rests on the desired open nature of judicial action. Anyone is free to see what a court does and to follow the rationale of decision. One aspect of its expression in New York may be seen when attention is turned to section 22 of *408article VI of the Constitution. This deals with judicial decisions and with judicial opinions. In plain language, it requires their public availability. It does more. It directs that they shall be “ free for publication by any person.”
All that we are concerned with in this case is the right of the public generally to attend freely the sittings of the court. If section 4 of the Judiciary Law conferred that right, as it plainly does, the right exists irrespective of the conviction or acquittal of the defendant. Mot only do we think petitioners were not relegated to await and rely upon some possible appeal by the defendant, but we think that "any appeal by him would not raise and likely would not determine the rights of petitioners. They were thus entitled to enforce their rights by the only means at their disposal.
This does not mean, reductio ad absurdum, that courtrooms must be scaled to accommodate a multitude, or that individuals who would put the courtroom to improper use or children in certain cases may not be excluded, or that the court must pause to entertain the application of every idle spectator. This is not a case in which the trial court accepted the mandate of general openness of the proceedings and made particular exclusions, but on the contrary is a case where it directed a general exclusion and granted only particular admissions. This case, therefore, presents for decision a general principle, a determination of the law and guidance of the courts, and warrants a ruling.
. The issue on the merits of this appeal is whether courts have a discretion in respect to a general exclusion of the public which is not limited by the limited discretion granted by the statute. We would be glad to have it so, but see no point in the Legislature taking the pains to specify the particular cases in which the courts shall have a discretion if some broader discretion was either inherent or intended.
The statute is in no sense ambiguous. Presumably by enumerating specific exceptions to the general rule stated, the Legislature intended no other exceptions. If it had, it could easily enough have expressed such intent either by more particularity or generality. It would have been easy to include, for example, cases of prostitution, which would have covered the present case, or cases involving testimony as to sexual crimes.
We feel constrained to take the statute according to its clear import. If the law making body wants to broaden or change it, it may do so instantly. It is not for the courts, even prompted *409by the best of motives, to usurp the legislative function by interpretation.
It is not amiss to make the observation that cases involving prostitution are not uncommon to the courts and have been with us for years. Until now, it has never occurred to either the courts or the Legislature to bar the public from them. Perhaps the public should be barred. That is not for us to say; but a question of importance does arise as to whether individual judges may exercise a varying individual discretion, some opening and some closing their courts in the same kind of cases. No showing has been made here which would distinguish the present case in any moral way from the run of prostitution cases. If for other reasons there appears to be some undue interest in the case, it would hardly justify an exception to the ordinary rule. The exception made rather flies in the face of basic concepts of the impersonality of the law and equal treatment of all without fear or favor.
The order appealed from should have been reversed and the application granted.
Does and Callahan, JJ., concur with Van Vooehis, J.; Peck, P. J., and Bebgan, J., dissent and vote to reverse, in opinion.
Order affirmed. Settle order on notice providing for disbursements.